PER Curiam.
Convicted of disturbing the peace and assault upon one Hutchins, the appellant contends that the court committed reversible error in failing to sustain an objection to a leading question propounded by the State to a State’s witness. We find no merit in the contention for two reasons. In the first place, the question objected to, as to who was present when the appellant struck Hutchins, followed positive testimony by the witness that he saw the appellant strike Hutchins, which had come in without objection. The question objected to was not designed to supply an answer to the question propounded and hence was not leading. Harward v. Harward, 173 Md. 339, 350. In the second place, the court in effect sustained the objection when it commented: “Ask him who was there.” The question was reframed, and the original question, containing the reference to a striking, was never answered.

Judgment affirmed.